DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 08/15/2019 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to lines 12 & 14 of claim 1, the phrase “capable of” is ambiguous and vague.  The term “capable of” is being read as “having the ability to” which denotes a possibility of executing the function rather than the certainty of executing the function.  Does the measuring part measure the force or not?  The limitations will be read as “…a measuring part for measuring a force acting in the first direction on at least one of the first support section and the second support section from the shaft body and for 
In regards to lines 3 & 7 of claim 2, the phrase “capable of” is ambiguous and vague.  The term “capable of” is being read as “having the ability to” which denotes a possibility of executing the function rather than the certainty of executing the function.  Does the first load cell and second load cell measure the forces or not?  The limitations will be read as “…a first load cell for measuring forces acting in at least two directions of the first direction and the second direction…” and “…a second load cell capable of measuring a force acting in at least one direction of the first direction…” upon further examination.

Allowable Subject Matter
Claims 1 & 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The remaining claims 3-5 are allowable due to their dependency.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner agrees with the proposed novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/JP2017/006544) filed on 02/22/2017.  Also, in the Examiner’s opinion in regards to claim 1, Inoue et al (WO2015118657A1) teaches a tire uniformity machine comprising a rotating body load measuring device (30, i.e. wheel carrier) for detecting a force acting on a rotating body (40, i.e. load wheel) that is formed in a columnar shape and rotates around a central axis of a shaft body (43, i.e. support shaft) protruding from .
However, Inoue et al does not teach the structural limitations of the rotating body load measuring device further comprising a first support section that supports one end portion of a shaft body which protrudes from one end face of the rotating body so as to be immovable in a first direction and a second direction along the central axis, and a second support section that supports the other end portion of the shaft body which protrudes from the other end face of the rotating body so as to be immovable in the first direction and movable in the second direction in combination with the remaining limitations of independent claim 1.  The remaining claims 2-5 are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okaba et al (US 20150143868 A1) - The calibration method for a multi-component force detector is a calibration method for a multi-component force detector provided in a rolling resistance testing machine
Okabe et al (US 10197475 B2) - Sub-frame mechanism for a tire testing machine
Poling et al (US 7140242 B1) - Lateral load tire testing system
Engel et al (US 6772626 B1) - Apparatus and method for measuring tire balance on a force variation machine
Harrold et al (US 4956995 A) - Compact radial force measuring apparatus for determining variations in radial force around a tire and rim assembly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/J.L.J/           Examiner, Art Unit 2856